Hart, J. O. N. Culpepper sued the Western Union Telegraph Company to recover damages for mental anguish alleged to have been suffered by him. The plaintiff resided in the suburbs of El Dorado, in Union County, Arkansas, and the message which is the foundation of this action, was addressed to him alt El Dorado, in the State of Arkansas, and sent from Campti, in the State of Louisiana. There is no item of expense for the telegram' or for a messenger fee sued for ¡or ¡alleged to have been paid ¡by the plaintiff; and we have held that an action for mental anguish will not lie under our statutes for negligence- in the 'transmission or delivery of an interstate message. See Western Union Telegraph Co. v. Johnson, 115 Ark. 564. It follows that the judgment of the court below must be reversed ¡and the cause of action dismissed.